EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with March Hubert on August 29, 2022.
The application has been amended as follows: 

1. An air jacketed bead bath for regulating the temperature of a plurality of thermally-conductive beads, comprising: 
a multi cavity enclosure, said enclosure having a control volume, an air jacket cavity, and an electronics cavity; 
wherein said enclosure has a front face, a back face, a bottom face, an insulated top face and two side faces; 
an openable, insulated lid attached to said insulated top face; 
a bead basket configured to hold the plurality of thermally-conductive beads, made of four conjoined perforated side plates extending from a perforated bottom plate, said bead basket removably suspended from said insulated top face so as to reside in said air jacket cavity, wherein a volume bounded by said bead basket and said insulated lid defines said control volume; 
wherein said air jacket cavity is separated from said electronics cavity by an insulated sloped bottom with a drain orifice from which extends an insulated front wall, and an insulated back wall connected by two insulated side walls[[,]]; 
a Peltier shroud affixed to said back face of said enclosure; a Peltier device extending through said insulated back wall, between said air jacket cavity and said Peltier shroud; 
a main circulating fan mounted in said air jacket cavity between a front side of said Peltier device and said control volume; 
a temperature sensor mounted in said air jacket cavity; 
a condensate pan residing on a bottom of said electronics cavity and at least one cooling fan affixed therein said electronics cavity, wherein said two side faces of said
multi cavity enclosure have perforations therethrough for the exit of air circulated in said electronics cavity; 
an exhaust circulating fan mounted in said Peltier shroud for exhausting air from a back side of said Peltier device through a set of orifices formed through said Peltier shroud; 
a control assembly mounted in said electronics cavity and operationally connected to said Peltier device, said main circulating fan, said temperature sensor, said two cooling fans and said exhaust fan.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention set forth in claim 1. The examiner considers Jarvis (US 2011/0311927), Modisette JR. (US 2014/0251584) and Knopf (US 5,396,049) to be the closest prior art.  However, these references fail to teach or suggest air jacketed bead bath for regulating the temperature of a plurality of thermally-conductive beads in particular, the apparatus comprising a multi cavity enclosure, said enclosure having a control volume, an air jacket cavity, and an electronics cavity; a bead basket configured to hold the plurality of thermally-conductive beads, made of four conjoined perforated side plates extending from a perforated bottom plate, said bead basket removably suspended from said insulated top face so as to reside in said air jacket cavity, wherein a volume bounded by said bead basket and said insulated lid defines said control volume; wherein said air jacket cavity is separated from said electronics cavity by an insulated sloped bottom with a drain orifice from which extends an insulated front wall, and an insulated back wall connected by two insulated side walls; a Peltier shroud affixed to said back face of said enclosure; a Peltier device extending through said insulated back wall, between said air jacket cavity and said Peltier shroud; a main circulating fan mounted in said air jacket cavity between a front side of said Peltier device and said control volume; a temperature sensor mounted in said air jacket cavity; a condensate pan residing on a bottom of said electronics cavity and at least one cooling fan affixed therein said electronics cavity, wherein said two side faces of said multi cavity enclosure have perforations therethrough for the exit of air circulated in said electronics cavity; an exhaust circulating fan mounted in said Peltier shroud for exhausting air from a back side of said Peltier device through a set of orifices formed through said Peltier shroud; a control assembly mounted in said electronics cavity and operationally connected to said Peltier device, said main circulating fan, said temperature sensor, said two cooling fans and said exhaust fan.  
Note: the when reading the preamble in the context of the entire claim, the recitation “plurality of thermally-conductive beads” adds additional structure underscored as important by the specification and thereby is considered limiting by the examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P. Kathryn Wright/           Primary Examiner, Art Unit 1798